Citation Nr: 0613180	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 13, 1969 until April 2, 1969.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for PTSD.  In September 2002, 
this matter was remanded by the Board to afford the veteran 
the opportunity to testify at a hearing.  In October 2002, 
the veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge held at the Los Angeles RO.  In 
September 2003, the matter was again remanded by the Board so 
that every effort could be taken to obtain any available 
pertinent records that could support the claim.  The RO has 
followed the Board's remand instructions to obtain available 
records to the extent feasible, and the matter is once again 
returned to the Board. 


FINDINGS OF FACT

1.  The veteran served only one month and 19 days active 
service, he did not complete recruit training, and he did not 
engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor. 

4.  There is no medical evidence of any complaints, 
treatment, or diagnosis of a psychiatric disorder in service 
or within one year after the veteran's separation from 
service, nor is there probative evidence of a nexus between 
the veteran's currently manifested psychiatric problems first 
identified many years after service (variously diagnosed as 
depressive disorder, polysubstance abuse, schizophrenia, 
psychoses, and anxiety disorder) and his brief period of 
active military service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder to include PTSD 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The veteran was sent duty to assist letters in June 2000, 
August 2000, and January 2001 addressing his claim for 
service connection for a psychiatric disorder to include PTSD 
and discussing evidence needed to verify claimed stressors 
and to otherwise develop his claim.  While these letters pre-
dated the VCAA, and/or did not fully comply with the duties 
to notify and assist identified therein, the VCAA notice 
requirements were met in this case by subsequent letters sent 
to the claimant in March 2004 and January 2005.  Those 
letters advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The above referenced 
letters (specifically the March 2004 letter) told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  

The Board finds that the veteran has been notified of the 
need to provide pertinent evidence, for the following 
reasons.  The RO's letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  The 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Further, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that VCAA notice 
may be provided by means of more than one communication.  
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006).  

In the recent case of Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), the United States Court of Appeals 
for Veterans Claims (Court) held, in part, that adequate VCAA 
notice applies to all five elements of a "service 
connection" claim, which include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  When 
the veteran first filed his claim for service connection, 
notice was provided to him on the elements needed to grant 
the benefit sought.  As the Board concludes that service 
connection is not warranted in this matter, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot, and no additional VCAA notice is needed.  
See Dingess, supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006).  That was not done in this case.  
However, the timing problem can be cured by a new VCAA 
notification followed by readjudication of the claim.  See 
Mayfield, supra.  In the present case, the claimant has 
received VCAA content complying notice in March 2004 and 
January 2005.  The content of the subsequent notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in July 2005.  Not only has he been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  While the claimant's service medical records and 
personnel records could not be obtained, VA has undertaken 
every method available to find them.  By way of the September 
2003 Board Remand, the RO was specifically directed to search 
every known resource for available records.  This has been 
done.  While many records were obtained, the service medical 
records and personnel records from the veteran's brief period 
of service were not found.  Numerous certifications from 
multiple requests for records dating through March 2005 
indicate that these records either do not exist or could not 
be found and that further attempts to locate them would be 
futile.  More than three volumes containing records from the 
Social Security Administration (SSA) as well as VA and 
private medical records of post service treatment have been 
obtained and are associated with the file.  Medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced available 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the veteran's current diagnosis is not at issue and 
the only evidence indicating the veteran "suffered an event, 
injury or disease in service" (a psychiatric disorder or his 
claimed stressor events) is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past stressor event or evidence of an 
inservice psychiatric problem.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

II.  Factual Background

Initially, the Board has thoroughly reviewed all the evidence 
in the veteran's four claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The facts in this matter are relatively simple and are not in 
dispute.  The veteran served only one month and 19 days 
active service, he did not complete recruit training, and he 
did not engage in combat with the enemy.  The veteran's DD 
Form 214 indicates that he was discharged "for the 
convenience of the government".  

The veteran asserts that he has PTSD due to stressful 
circumstances in boot camp in which he was physically 
harassed by drill instructors, made to administer physical 
punishment to his fellow recruits, and made to trample over 
and injure fellow recruits who fell to the ground and could 
not keep up on five and ten mile runs.  He contends that 
after a few weeks he broke down mentally and was hospitalized 
at Camp Pendleton.  He reports that he was then "boarded" 
out of service and given an honorable discharge.  The veteran 
has not submitted any records that could support these 
claims.  Although VA has undertaken every effort to obtain 
records which could possibly verify the veteran's assertions, 
no records obtained verify that the stressful events occurred 
or that the veteran was treated for problems (psychiatric or 
otherwise) during service.

As noted above in the discussion regarding the VCAA, no 
records (service medical records or service personnel 
records) from the veteran's brief period of service could be 
obtained.  Numerous certifications from multiple requests for 
records dating through March 2005 indicate that these records 
either do not exist or could not be found and that further 
attempts to locate them would be futile.

Subsequent to service, the veteran worked in the oil fields 
for a number of years until he was injured his right arm in a 
crush injury on the job in July 1984.  SSA records reveal 
that the veteran has been disabled since the date of that 
injury.  Extensive records of treatment for injuries at this 
time make no reference to prior psychiatric problems.  
Records on file document a long history of polysubstance 
abuse and make multiple references to a period of 
hospitalization with a dual diagnosis at the Bakersfield VA 
facility in the mid 1980s.  Records of that rehab treatment 
are not on file.  The Board notes that the RO searched for 
these records but such records were not located.  

The earliest record of psychiatric treatment on file is a 
March 1987 letter from RMM, PhD., of Valley Psychiatric 
Services.  RMM noted that the veteran was first treated in 
January 1987.  RMM went into great detail discussing the 
veteran's social and industrial history but made no reference 
to the veteran's brief period of service.  The diagnostic 
impression was major depressive disorder, continuous, 
secondary to borderline personality disorder and industrial 
injury with orthopedic complications.  In his summary and 
conclusions RMM indicated that the veteran underwent a major 
psychological decline since his July 1984 injury which has 
included the onset of polysubstance abuse, including cocaine, 
crack and alcohol.  

The file contains no record of treatment from 1987 until 
December 1999, when the veteran is initially treated at the 
Bakersfield VA facility.  

VA records show that the veteran has been treated nearly 
continuously for psychiatric (and other) problems since 
January 2000.  These records include diagnoses and treatment 
(including hospitalization) for PTSD and PTSD symptoms.  VA 
psychiatric professionals appear to link the veteran's PTSD 
diagnosis with his claimed stressors.  Notably, the veteran's 
VA psychiatrist submitted an August 2004 letter for the 
stated purpose of helping to substantiate the veteran's 
claim.  The psychiatrist noted that the veteran displayed 
concurrent symptoms of both schizophrenia and PTSD for years 
but that it was not until 2000 that PTSD emerged as his 
primary diagnosis.  He stated that the time line appears to 
support the veteran's claim and he urged VA to consider 
awarding service connection for PTSD.  Other diagnoses by VA 
psychiatric professionals since 2000 include depressive 
disorder, history of polysubstance abuse, anxiety disorder, 
schizophrenia, and psychoses.  No psychiatric professional 
has related his other psychiatric diagnoses to any aspect of 
his period of service.   



III.  Law and Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and certain chronic disorders, including psychosis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease(s) 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112,  1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App.  
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

Regarding the first element, the Court has stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen 
v. Brown, 10 Vet. App 128, 139 (1997).  In the instant case, 
while the veteran has been diagnosed and treated for PTSD for 
the past five year, no psychiatric professional has provided 
a clear and unequivocal diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)).  

Even assuming, arguendo, that the veteran has the requisite 
diagnosis of PTSD, the fact remains that there is absolutely 
no credible supporting evidence to show that the veteran's 
claimed inservice stressor occurred.  The Board notes that if 
the claimed stressor is related to combat service, and the 
claimed stressor is consistent with the circumstances of the 
veteran's service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stress 
(absent clear and convincing evidence to the contrary)  38 
C.F.R. § 3.304(f).  Here, however, the veteran did not engage 
in combat with the enemy.  The liberalized evidentiary 
standards of  38 U.S.C.A. § 1154(b) and the corresponding 
regulation, 38 C.F.R. § 3.304(d), do not apply.

Since the veteran did not serve in combat, to establish 
entitlement to service connection for PTSD he must satisfy 
the regulatory requirement of credible supporting evidence 
that a claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  Under DSM-IV, a sufficient stressor is one in 
which a person has been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran's claimed stressor events (being physically 
harassed by drill instructors, being made to administer 
physical punishment to his fellow recruits, and being made to 
trample over and injure fellow recruits who fell to the 
ground and could not keep up on five and ten mile runs) have 
simply not been verified by credible supporting evidence.  

Without credible supporting evidence of an inservice 
stressor, a threshold legal requirement for establishing 
service connection for PTSD is not met, and service 
connection for PTSD is not warranted.

Turning to the issue of whether the veteran has a  
psychiatric disorder other than PTSD that is related to 
service, the Board finds that the evidence is against such a 
claim as well.  While the lack of any service medical records 
may account for (and allow VA to overlook) the fact that 
there is no medical evidence of any complaints, treatment, or 
diagnosis of a psychiatric disorder in service, no such 
evidence is shown until many years after the veteran's 
separation from service in 1969.  More importantly, there is 
no probative evidence of a nexus between the veteran's 
currently manifested psychiatric problems, first identified 
many years after service (variously diagnosed as depressive 
disorder, polysubstance abuse, psychosis, schizophrenia, and 
anxiety disorder), and his brief period of active military 
service. 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the legal criteria above to the instant case, the 
Board finds that, while it does appear clear that the veteran 
has a current psychiatric problem, there is absolutely no 
competent medical evidence indicating that a currently 
claimed disorder is etiologically related to service.  
Moreover, careful review of the evidentiary record shows that 
neither the veteran nor his representative has asserted that 
any such evidence exists and/or identified a source from 
which such evidence could be obtained.  Therefore, as is 
explained below, the claim must be denied.    

The only record from the veteran's period of service, his DD 
Form 214, makes no  reference to a psychiatric problem.  From 
the time of separation in 1969 until the mid 1980s, an 
interval of over 10 years, there is no evidence showing any 
complaints or findings indicative of a psychiatric problem.  
In addition, as noted above, there is no indication in the 
record that any medical records exist elsewhere that would 
show psychiatric treatment or psychiatric symptoms during 
that lengthy time period.

What the medical records on file do show is that the veteran 
had treatment under a dual diagnosis in the mid 1980s, and 
was treated for psychiatric problems by RMM, PhD. in 1987, at 
which time that private PhD, linked the veteran's psychiatric 
problems to his industrial accident in 1984 and his 
polysubstance abuse.  While extensive VA treatment for 
variously diagnosed psychiatric problems is documented from 
2000 onward, no competent medical evidence has been presented 
to show a causal nexus between these psychiatric problems 
(other than PTSD, which is addressed above) and the veteran's 
period of service many years earlier.  The only link between 
service and the psychiatric diagnoses other than PTSD is 
provided in statements from the veteran and his 
representative.  In cases such as this, where a medical 
diagnosis and competent medical evidence of causation are 
essential, lay statements alone are not sufficient to 
establish a claim for service connection.  See Espiritu, 
supra.  These statements have been considered, but as 
previously noted, they are not competent to testify as to 
medical diagnosis or causation.

Without credible supporting evidence of an inservice 
stressor, a threshold legal requirement for establishing 
service connection for PTSD is not met, and service 
connection for PTSD is not warranted.  With no competent 
medical evidence indicating that the veteran has another 
psychiatric disorder which is etiologically linked to his 
period of active military service, the claim for service 
connection must be denied.  See Hickson, supra.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.  


____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


